DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/11/2022 is acknowledged.  The traversal is on the ground(s) that: 
Kotobuki Seika is not directed towards a method for starch concentration analysis.  
Kotobuki Seika does not suggest that that measuring at 700 nm is to eliminate an influence of unreacted iodine.  
Kotobuki Seika does not disclose a drawing the sample from a liquid stream.  
Applicants claim there must be a serious burden on the Examiner to make a restriction under lack of unity practice.  
This is not found persuasive because:
Kotobuki Seika measures alpha-amylase activity using the common iodine test for starch.
Eliminating the influence of unreacted iodine is a consequence of measuring at 700 nm.
The equipment of claims 15 and 17 state a function of measuring a sample from a liquid stream.  However, the manner of operating a device does not differentiate apparatus claims from the prior art.  The apparatus of Kotobuki Seika could be used to measure starch concentration from a liquid stream, see MPEP 2114 (II).
The instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d).  It is noted that undue search burden is not a criterion in lack of unity analysis.  The test is whether or not special technical features can be established.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/11/2022.
Claims 1-12 are currently being examined.

Information Disclosure Statement
The two IDS’s filed 9/28/2018 are identical except Patrick C. Keane signed one in the location for the Examiner to sign.  That copy was crossed out and the references were considered as shown on the other IDS for that date. The second foreign reference for the IDS filed 9/28/2018 was entered incorrectly and has been corrected by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/FI2017/050206, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Specification does not provide support for the "eliminating an influence of unreacted iodine on the measured light absorbance or transmittance in the starch concentration analysis" limitation of claims 1 and 2.  Accordingly, claims 1 and 2 are not entitled to the benefit of the prior application.

Drawings
The drawings are objected to because In figures 2, 8, 9, and 11, iodine is spelled ionide.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification does not provide support for the "eliminating an influence of unreacted iodine on the measured light absorbance or transmittance in the starch concentration analysis" limitation of claims 1 and 2.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  In claim 1, "A method, comprising;" should read "A method comprising;".  In claim 6, "the one or more particle population" should be "the one or more particle populations" for stylistic consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determination of starch concentration at some wavelengths, does not reasonably provide enablement for determination of starch concentration at longer wavelengths such as microwaves and radio waves.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Case law holds that applicant' s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-12 can be used as claimed and whether claims 1-12 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-12, it is believed that undue experimentation would be required because:
(a) The nature of the invention would make it cumbersome to perform spectroscopy with long radio waves as the apparatus used would have to be very large.
(b) The inventor gives no direction on how such a process would be performed.
(c) There is an absence of working examples concerning detection of starch-iodine complexes at long wavelengths.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-12.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no direction provided by the Specification on how the measurement of only dissolved starch using the iodine test gives data on the ratio of dissolved and absorbed starch in a sample.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “particulate matter” in claim 6 is unclear as the accepted meaning is “solid particles and liquid droplets found in air.” The Specification also does not explain the term.  It is also unclear what range of particle sizes particulate matter is supposed to refer to.  In order to further prosecution, the Examiner is interpreting “particulate matter” to be particles in suspension. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice, Matthew. 2001. "New Techniques for Continuous Chemical Analysis in the Pulp & Paper Industry" PhD diss., Royal Institute of Technology. https://www.diva-portal.org/smash/get/diva2:8895/FULLTEXT01.pdf. in view of Hu et al. (CN 104833671 A).
Regarding claim 1, Rice teaches determining starch (p. 44, Fig. 6.1; p. 45, Par. 2) using “New analysis tools evolved to provide direct chemical and physical information describing the composition of a process stream,” (p. 1 Par. 2) A method, comprising; conducting a sample from a stream of liquid for analysis of a starch concentration in the sample; comprising conducting a sample from a stream of liquid, but does not appear to explicitly disclose adding iodine solution to the sample; measuring a light absorbance or transmittance of the sample after the step of adding the iodine solution; converting the measured absorbance or transmittance of the sample into the starch concentration of the sample by means of a predefined correlation between a starch concentration and a light absorbance or transmittance; and eliminating an influence of unreacted iodine on the measured light absorbance or transmittance in the starch concentration analysis by measuring the light absorbance or transmittance of the sample at a wavelength longer than about 700 nanometers.
However, Hu teaches adding iodine reagent (p. 2 last two lines) adding iodine solution to the sample; and measuring absorbance at 720 nm (p.4 step (7)) to determine starch concentration (p. 4 step (9)) measuring a light absorbance or transmittance of the sample after the step of adding the iodine solution; converting the measured absorbance or transmittance of the sample into the starch concentration of the sample by means of a predefined correlation between a starch concentration and a light absorbance or transmittance; and eliminating an influence of unreacted iodine on the measured light absorbance or transmittance in the starch concentration analysis by measuring the light absorbance or transmittance of the sample at a wavelength longer than about 700 nanometers.       
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rice to include the colorimetry determination based on the teachings of Hu in order to avoid the complicated processes involved in the international standard that affect repetition of samples (p. 2 last sentence of second paragraph of “Background technology”).
Regarding claim 3, Rice teaches separation using a high-shear turbulent flow filtration device and titrating the separated solution (p. 36 Fig. 5.1; p. 35 Par. 3).
Regarding claim 6, Rice teaches post-filtration using gravity settling, which would remove the particles in suspension (p. 20, Par. 3).
Regarding claim 7, Hu teaches the determination of starch (p. 4 step (9)).
Regarding claim 9, Rice teaches separating fibres (p. 18 Par. 3)
Regarding claim 10, Rice teaches conducting the sample from a paper process (p. 20 Fig. 3.3).
Regarding claims 11, Rice teaches using a continuous flow of analyte to operate a fuzzy logic controller (p. v Par. 5) where starch is a part of the titrimetric analysis (p. 44 Fig. 6.1)
Regarding claim 12, Rice teaches control of additives using a controller (p. 30 Fig. 4.5) where the additives can be deposit control agents (p. 11 Table 2.3).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice and Hu as applied to claim 1 above, and further in view of “Guidelines for Calibration in Analytical Chemistry”, Pure Appl. Chem. 70 (1998) 993-1014. (Guidelines).
Regarding claim 2, Rice and Hu teach the method of claim 1 as described above but do not appear to explicitly disclose measuring a light absorbance or transmittance of the sample before adding the iodine solution to provide two measurements and using the difference between the two measurements.
However, Guidelines teaches using an experimental blank for the parameters not under investigation, in this case starch (p. 998 Eq. (8) to p. 999 Eq. (9)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rice and Hu to include making a blank measurement based on the teachings of Guidelines in order to make methods transferable and standard-free (p. 999 Par. 3)
Regarding claim 4, Rice teaches separation using a high-shear turbulent flow filtration device and titrating the separated solution (p. 36 Fig. 5.1; p. 35 Par. 3).

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice and Hu as applied to claim 1 above, and further in view of Bridgeman, Jonathan, J. S. Simms, and S. A. Parsons. "Practical and theoretical analysis of relationships between particle count data and turbidity." Journal of Water Supply: Research and Technology—AQUA 51, no. 5 (2002): 263-271.
Regarding claim 5, Rice and Hu teach the method of claim 1 as described above but do not appear to explicitly disclose measuring a light scattering of the sample and compensating an effect of turbidity of the sample on the measurement of the absorbance or transmittance based on the light scattering measurement.
However, Bridgeman teaches that “Turbidity is measured in NTU using light scattering (nephelometric) techniques and is derived from consideration of the ratio of incident light to scattered light” (p. 268 lower left column). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rice and Hu to include measuring light scattering to determine turbidity based on the teachings of Bridgeman because “‘Strategies should be developed for each treatment plant whereby the optimum use can be made of turbidity and/or particle monitors to minimize passage of particles into supply at all stages in the filtration cycle” (p. 263 lower left column).
Regarding claim 8, Rice and Hu teach the method of claim 1 as described above but do not appear to explicitly disclose measuring a light scattering of the sample and determining a particle count in the sample based on the measured light scattering.
However, Bridgeman teaches that “There are currently three counting techniques employed by particle counters in the water industry; these being light scattering, light obscuration, and electrical resistance” (p. 264 left column).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rice and Hu to include measuring light scattering to determine particle count based on the teachings of Bridgeman because “‘Strategies should be developed for each treatment plant whereby the optimum use can be made of turbidity and/or particle monitors to minimize passage of particles into supply at all stages in the filtration cycle” (p. 263 lower left column).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796           

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796